Bloodworth, J.
In this case suit was brought on two notes, against the principal and the indorsers. The principal filed no answer. The amendments to the plea filed by the indorsers were stricken on demurrer. The court did not err in sustaining the demurrers and in striking the amendments to the pleas, nor, under the admissions in the original plea, in directing a verdict for the plaintiff.
(a) Each of the notes sued on contained the following: “ Each party hereto, whether maker, surety, or indorser, hereby waives all benefit of homestead, stay, and exemption rights under the laws of the State of Georgia, or any other State, or the United States. -And the subscribers hereto agree to continue and remain bound for the payment of this note and interest thereon and ten per cent, attorney’s fees if collected by law, or through an attorney at law, notwithstanding any extension of time granted to the principal, and notwithstanding any failure or omission to protest this note for non-payment, or to give notice of non-payment or dishonor, or to protest or to make presentment or demand for payment, hereby expressly waiving demand and protest and any and all notice of extension of time or of non-payment or dishonor or protest in any form, or any presentment or demand for payment or any other notice whatsoever.” That portion of these notes which provides that the subscribers thereto agree to continue and remain bound for the payment thereof notwithstanding any extension of time granted to the principal, and waiving all notice of extension of time, is not void as contrary to public policy.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.